Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The requirement for restriction has been withdrawn. Claims 1-20 are pending again.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of Claims 1-20 (there are clearly method steps being applied, which are not shown in the drawings, e.g. flowchart) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 3, 9, and 17 are objected to because of the following informalities:  
Claim 4 says “in a database” but in claim 3 the applicant claims “in memory”. Please explain the difference (i.e. were these meant to be similar yet distinct terms).
Claims 3 & 4 are also objected to so as to inquire whether the “database” and “memory” claimed are distinct from the “computer readable medium” of claim 1 from which they depend.
Claims 9 and 17 are objected to as the applicant claims “system from the lithium ion battery if the discharge current is more than or equal to the predetermined discharge current set point and from the supercapacitor if the discharge current is more than the predetermined discharge current set point”. As both statements say “more than”, it is unclear how there can be a selection, especially when Claim 1 states that one of the actions occur, and the (i) section has the capacitor having less current for the supercapacitor. For purposes of examination, the examiner will assume the applicant meant “less than” for the supercapacitor current in section (ii).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of copending Application No. 16009984 in view of Namuduri et al (USPGPN 20160185225). 
The limitations of claims 1 and 2 of this application is met by the copending application in view of Namuduri (see the 102/103 rejections below for Claims 1 and 2). As for Claims 3-5, .
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 11, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namuduri et al (USPGPN 20160185225).
Independent Claim 1, Namuduri discloses a computer system (described by electronic control module of ¶[65], see Figs. 1-3), comprising: a power management controller (96, 98, see ¶’s [65-70, 72-77); a battery unit, comprising a rechargeable lithium ion battery (42, see ¶[34]) and a supercapacitor (ultracapacitor 40, see ¶[34], where one having ordinary skill in the art understands that a supercapacitor is also known as an ultracapacitor); and a computer-readable storage medium storing computer-readable instructions (100, see ¶[66]) that, when executed by the power management controller, cause the power management controller to perform: receiving 
Independent Claim 13, Namuduri discloses a method (¶’s [65-70, 72-77) for extending at least one of a useful lifespan and an operable temperature range of a battery unit (intended use and limitations in preamble are not given patentable weight; ¶[73] describes a case where the temperature and lifetime of the battery unit is improved), comprising: a) providing a battery unit, comprising a lithium ion battery (42, see ¶[34]) and a supercapacitor (ultracapacitor 40, see ¶[34], where one having ordinary skill in the art understands that a supercapacitor is also known as an ultracapacitor, see Figs. 1-3 for this structure); b) receiving information relating to a measured or expected performance parameter of the rechargeable lithium ion battery (¶’s [66, 68-70, 73, 74, 76-78]); and c) based on the information relating to the measured or expected performance parameter, performing at least one of the following: (i) routing received electrical power to the rechargeable lithium ion battery to charge the rechargeable lithium ion battery; (ii) routing received electrical power to the supercapacitor to charge the supercapacitor; (iii) providing electrical power from the rechargeable lithium ion battery to a component of a computer system; and (iv) providing electrical power from the supercapacitor to a component of a computer system (¶’s [68-70, 73, 74, 76-78]).
Claims 8 and 16, Namuduri discloses the information relating to a measured or expected performance parameter comprises a state of charge of the lithium ion battery, wherein the power management controller performs at least one of the following: (i) comparing the state of charge against a predetermined charge set point and routing received electrical power to the lithium ion battery if the state of charge is less than the predetermined charge set point and to the supercapacitor if the state of charge is equal to or more than the predetermined charge set point; and (ii) comparing the state of charge against a predetermined discharge set point and providing electrical power to the component of the computer system from the lithium ion battery if the state of charge is more than the predetermined charge set point and from the supercapacitor if the state of charge is equal to or less than the predetermined discharge set point (¶’s [06, 73, 86-101, 104], describe different scenarios where i and ii are met).
Dependent Claims 10, 11, 18, and 19, Namuduri disloses the information relating to the measured or expected performance parameter comprises an ambient temperature, wherein the power management controller compares the ambient temperature against a predetermined maximum battery operating temperature and performs at least one of the following: (i) routing received electrical power to the lithium ion battery if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature and to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature; and (ii) providing electrical power to the component of the computer system from the lithium ion battery if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature and from the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature; the information relating to the measured or expected performance parameter comprises an ambient temperature, wherein .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Namuduri et al (USPGPN 20160185225)
Dependent Claim 2, Namuduri teaches a processor (98); and a physical interface, wherein the computer-readable storage medium stores computer-readable instructions that, when executed by the processor, cause the processor to perform: communicating with two or more sensors via the physical interface (sensors described in ¶[66] for monitoring 40 and 42, with the lines entering and exiting from 96/98 being physical, and one having ordinary skill in the art understands that if a wireless sensor is not described, a physically connected sensor would be assumed, nevertheless, with the only two options being either wireless or wired/physical interface, it would have been obvious to a person having ordinary skill in the art to try [KSR E] to use a physical interface, which includes improved reliability [less worry about obstacles impairing the signal, interference with other wireless signals, distance, etc.]; describes sensing temperatures and state of charge of the storage devices in ¶[73]); based on the communication .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri et al (USPGPN 20160185225) in view of Ong (WIPO 2016028228).
Dependent Claim 3, Namuduri teaches a processor (98); a first sensor; and a physical interface in communication with a second sensor, wherein the computer-readable storage medium stores computer-readable instructions that, when executed by the processor, cause the processor to perform: receiving first information from the first sensor; receiving second information from the second sensor via the physical interface (sensors described in ¶[66] for monitoring 40 and 42, with the lines entering and exiting from 96/98 being physical, and one having ordinary skill in the art understands that if a wireless sensor is not described, a physically connected sensor would be assumed, nevertheless, with the only two options being either 
Namuduri fails to explicitly teach a wide-area network radio; determining a first security risk level based on the received first information and the received second information; transmitting location information to a cloud-based server via the wide-area network radio; in response to the location information, receiving a second security risk level; based on the first security risk level and the second risk level, determining a security risk event has occurred; and based on the determination that the security risk event has occurred, recording data related to the security risk event in memory.
Ong teaches a wide-area network radio (page 53, lines 21-23); determining a first security risk level based on the received first information and the received second information (first sensor & second sensors, see page 31 lines 1-20; limitation see page 5 lines 10-19); transmitting location information to a cloud-based server via the wide-area network radio (page 5 lines 10-19); in response to the location information, receiving a second security risk level (page 43 lines 31-34 and page 44 lines 1-8); based on the first security risk level and the second risk level, determining a security risk event has occurred (page 72 lines 4-10); and based on the determination that the security risk event has occurred, recording data related to the security risk event in memory (page 65 lines 14-18). Ong teaches the method serves to improve the reliability, effectiveness, & accuracy of reducing risks to a vehicle and its driver (see e.g. page 28 L13-27). Ong further teaches this method can serve to improve insurance costs (both for the insurer and the driver, see e.g. page 28 L1-12). Further advantages can be seen in page 53 L5-13 & page 86.

Dependent Claim 4, Namuduri teaches a processor (98); a first sensor; and a physical interface in communication with a second sensor, wherein the computer-readable storage medium stores computer-readable instructions that, when executed by the processor, cause the processor to perform: capturing first data from the first sensor; capturing second data from the second sensor via the physical interface (sensors described in ¶[66] for monitoring 40 and 42, with the lines entering and exiting from 96/98 being physical, and one having ordinary skill in the art understands that if a wireless sensor is not described, a physically connected sensor would be assumed, nevertheless, with the only two options being either wireless or wired/physical interface, it would have been obvious to a person having ordinary skill in the art to try [KSR E] to use a physical interface, which includes improved reliability [less worry about obstacles impairing the signal, interference with other wireless signals, distance, etc.]; describes sensing temperatures and state of charge of the storage devices in ¶[73]); 
Namuduri is silent to capturing location data (page 5 lines 10-19); sending the first data, the second data, and the location data to a network location; receiving an overall risk level based on the first data, the second data, the location data, and external data (page 43 lines 31-34, page 44 lines 1-8, & page 64 lines 24-32); determining the overall risk level exceeds a threshold (to determine that a security event has occurred, there is implicitly some threshold that has been passed, see page 72 lines 4-10); and based on determining the overall risk level exceeds the threshold, recording event occurrence data in a database (memory/database, page 65 lines 14-18). Ong teaches the method serves to improve the reliability, effectiveness, & accuracy of reducing risks to a vehicle and its driver (see e.g. page 28 L13-27). Ong further teaches this 
It would have been obvious to a person having ordinary skill in the art to modify Namuduri with Ong to provide improved reliability, costs, effectiveness, and accuracy.
Dependent Claim 5, Namuduri teaches a processor (98), wherein the computer-readable storage medium stores computer-readable instructions that, when executed by the processor, cause the processor to perform: 
Namuduri is silent to detecting one or more local-area wireless communication devices within a range of communication with the computer system; communicating with one or more of the one or more local-area wireless communication devices; receiving status information from the one or more of the one or more local-area wireless communication devices; recording a location of the one or more of the one or more local-area wireless communication devices; and transmitting the location and the status information from the one or more of the one or more local-area wireless communication devices to a network location 
Ong teaches detecting one or more local-area wireless communication devices within a range of communication with the computer system; communicating with one or more of the one or more local-area wireless communication devices; receiving status information from the one or more of the one or more local-area wireless communication devices; recording a location of the one or more of the one or more local-area wireless communication devices; and transmitting the location and the status information from the one or more of the one or more local-area wireless communication devices to a network location (wireless communication via WIFI, i.e. a local network described in page 39 lines 27-35 and page 40 lines 1-31; communication of location see page 5 lines 10-19; as for status, see page 65 lines 14-18 and 72 lines 4-10). One having ordinary 
It would have been obvious to a person having ordinary skill in the art to modify Namuduri with Ong to provide reduced costs.
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri et al (USPGPN 20160185225) in view of Feight et al (USPGPN 20170373526)
Dependent Claims 6, 7, 14, and 15, Namuduri is silent to the information relating to a measured or expected performance parameter comprises an age of the lithium ion battery; and the information relating to a measured or expected performance parameter comprises a number of charge/discharge cycles of the lithium ion battery.
Feight teaches the information relating to a measured or expected performance parameter comprises an age of the lithium ion battery; and the information relating to a measured or expected performance parameter comprises a number of charge/discharge cycles of the lithium ion battery (one method of measuring an age of a battery is by the number of charge/discharge cycles, as one having ordinary skill in the art understands; see Claims 18 & 52, ¶’s [49, 72] of Feight, which shows the system in Fig. 7 having a battery 720/730 and a supercapacitor 720/730, see ¶’s [31, 32], which is described as interchangeable with the lithium batteries shown in Fig. 7, see ¶’s [27-32] referring to Fig. 3, as one having ordinary skill in the art would understand). One having ordinary skill in the art understands that a battery with too many cycles can be damaged if power is provided, especially high power/amperage (or at all for highly aged batteries), and so 
It would have been obvious to a person having ordinary skill in the art to modify Namuduri with Feight to provide improved safety.
Claims 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri et al (USPGPN 20160185225) in view of Nishikawa et al (JP 2018057091 A)
Dependent Claims 9 and 17, Namuduri is silent to the measured or expected performance parameter comprises at least one of a charge current and a discharge current, wherein the power management controller performs at least one of the following: (i) where the measured or expected performance parameter comprises a charge current, comparing the charge current against a predetermined charge current set point and routing received electrical power to the lithium ion battery if the charge current is more than or equal to the predetermined charge current set point and to the supercapacitor if the charge current is less than the predetermined charge current set point; and (ii) where the measured or expected performance parameter comprises a discharge current, comparing the discharge current against a predetermined discharge current set point and providing electrical power to the component of the computer system from the lithium ion battery if the discharge current is more than or equal to the predetermined discharge current set point and from the supercapacitor if the discharge current is more than the predetermined discharge current set point, the received electrical power is provided by a solar power system, wherein the information relating to the measured or expected performance parameter is a solar energy availability parameter.
Nishikawa teaches the measured or expected performance parameter comprises at least one of a charge current and a discharge current, wherein the power management controller 
It would have been obvious to a person having ordinary skill in the art to modify Namuduri with Nishikawa to provide improved efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859